United States Court of Appeals,

                               Eleventh Circuit.

                                 No. 96-9346.

                       Ellis Wayne FELKER, Petitioner,

                                         v.

   Tony TURPIN, Warden, Georgia Diagnostic and Classification
Center, Respondent.

                                Nov. 14, 1996.

On Motion for Certificate of Probable Cause, or in the Alternative,
Certificate of Appealability. (No. 93-171-3-MAC), Wilbur D. Owens,
Jr., Judge.

Before BIRCH, BLACK and CARNES, Circuit Judges.

     PER CURIAM.

     On   May     2,   1996,   we    denied     Ellis   Wayne      Felker's   first

application filed pursuant to 28 U.S.C. § 2244(b)(3)(A), as amended

by the Antiterrorism and Effective Death Penalty Act of 1996,

Pub.L. No. 104-132, 110 Stat. 1214, for an order permitting him to

file in the district court a second petition for federal habeas

relief under 28 U.S.C. § 2254.                Felker v. Turpin, 83 F.3d 1303

(11th Cir.), cert. dismissed, --- U.S. ----, 116 S. Ct. 2333, 135
L. Ed. 2d 827 (1996).        He is now back before us with an application

requesting    a    certificate      of   probable   cause     to    appeal,     or   a

certificate       of   appealability,     permitting     an     appeal   from    the

district court's denial of his Fed.R.Civ.P. 60(b) motion for relief

from the January 26, 1994 judgment of that court denying his 28

U.S.C. § 2254 petition.        For the reasons that follow, we deny that

application.

                                         I.

     The procedural history, evidence, and facts in this case are
set out:   (1) in the Georgia Supreme Court's decision affirming

Felker's convictions and sentence on direct appeal, Felker v.

State, 252 Ga. 351, 314 S.E.2d 621, cert. denied, 469 U.S. 873, 105
S. Ct. 229, 83 L. Ed. 2d 158 (1984);   (2) in our opinion affirming the

denial of Felker's first federal habeas petition, Felker v. Thomas,

52 F.3d 907 (11th Cir.), extended on denial of rehearing, 62 F.3d
342 (11th Cir.1995), cert. denied, --- U.S. ----, 116 S. Ct. 956,

133 L. Ed. 2d 879 (1996);   (3) in our opinion denying Felker's first

application to file a second habeas petition, Felker v. Turpin, 83
F.3d 1303 (11th Cir.1996);   and (4) in the Supreme Court's opinion

dismissing Felker's petition seeking certiorari review of our

decision, and denying his petition for an original writ of habeas

corpus, Felker v. Turpin, --- U.S. ----, 116 S. Ct. 2333, 135
L. Ed. 2d 827 (1996). Therefore, we will limit our discussion of the

procedural history to the events that have transpired since the

Supreme Court's decision on June 28, 1996.

     On August 30, 1996, the Superior Court of Houston County,

Georgia, set September 10 through September 17, 1996, as the period

during which Felker's execution would be carried out.     The State

scheduled that execution for 2:00 p.m. ET, September 10, 1996.   On

September 5, 1996, Felker filed a petition for writ of habeas

corpus in the Superior Court of Butts County, Georgia.   (It was his

third state habeas petition.)       The Superior Court denied that

petition on September 6, 1996.    Three days later, on September 9,

1996, the Georgia Supreme Court denied Felker's application for a

certificate of probable cause to appeal that denial and denied his

motion for a stay of execution.   On September 10, Felker applied to
the United States Supreme Court for a stay.             The Supreme Court

denied that application.       However, Felker was not executed on

September 10, because he obtained a stay from the Houston County

Superior Court in a separate proceeding brought under the Georgia

Open Records Act, Ga.Code. Ann. § 50-18-70 to -76 (1994).

     On May 2, 1996, prior to filing his third state habeas

petition, Felker had filed an Open Records Act lawsuit in the

Superior Court of Houston County.       In that lawsuit, Felker sought

production   of   documents   related   to   Felker's    conviction.   On

September 2, 1996, Felker filed a mandamus petition in the Georgia

Supreme Court, seeking to compel the Houston County Superior Court

to rule on his Open Records Act lawsuit.      On September 6, 1996, the

Georgia Supreme Court entered an order requiring the Houston County

Superior Court to consider and rule upon Felker's lawsuit within 48

hours.

     On September 8, 1996, the Houston County Superior Court held

a hearing on Felker's Open Records Act lawsuit.          At that hearing,

a box of documents was turned over to Felker's counsel, and the

hearing was continued to the following day.       On September 9, 1996,

the Superior Court stayed Felker's execution until 2:00 p.m. ET,

September 12, 1996.    On September 10, the Superior Court extended

the stay of execution until 2:00 p.m. ET, September 14, 1996.          On

September 12, 1996, the Superior Court, having concluded its Open

Records Act hearing, denied Felker's motion for summary judgment on

his Open Records Act claim, denied Felker's motion to withdraw the

pending execution warrant, and denied his motion for an additional

stay of execution.    Thereafter, Felker's execution was rescheduled
for 3:00 p.m. ET, September 14, 1996.

     On September 12, 1996, Felker appealed to the Supreme Court of

Georgia, seeking a stay of execution, review of the Superior

Court's Open Records Act ruling, and reconsideration of the Georgia

Supreme Court's prior denial of a certificate of probable cause to

appeal the denial of Felker's third state habeas petition.   On the

same day, the Georgia Supreme Court stayed Felker's execution for

forty days and directed the Houston County Superior Court to make

findings of fact and conclusions of law regarding Felker's Open

Records Act lawsuit.   During the forty-day stay of execution, the

Georgia Supreme Court denied Felker's motion for reconsideration.

     On September 23, 1996, the Houston County Superior Court

entered written findings of fact and conclusions of law, concluding

that the district attorney had complied with Felker's Open Records

Act request.   Felker again appealed to the Georgia Supreme Court.

While that appeal was pending, Felker's execution was rescheduled

for 7:00 p.m. ET, November 14, 1996.    On October 28, 1996, Felker

filed a motion with the Georgia Supreme Court for a stay of

execution. On October 30, 1996, the Georgia Supreme Court affirmed

the judgment of the Houston County Superior Court with respect to

Felker's Open Records Act lawsuit, and denied Felker's motion for

a stay.

     On November 8, 1996, Felker, acting jointly with another

Georgia death row inmate, Larry Lonchar, filed a motion for a

preliminary injunction and complaint for declaratory and injunctive

relief pursuant to 42 U.S.C. § 1983 in the United States District

Court for the Middle District of Georgia.     The basis for that §
1983 action was a contention that death by electrocution is a cruel

and unusual punishment in violation of the Eighth Amendment of the

United States Constitution.          On November 12, 1996, the district

court denied Felker's motion for a preliminary injunction and

denied his request for declaratory and injunctive relief.                 He

appealed, and on November 13, 1996, another panel of this Court

affirmed denial of that relief. Felker v. Turpin, No. 96-9334, ---

F.3d ---- (11th Cir. Nov.13, 1996).            Thereafter, Felker filed in

the United States Supreme Court a petition for a writ of certiorari

and a motion for stay of execution.             On November 14, 1996, the

Supreme Court denied both.

      On November 11, 1996, Felker filed his fourth state habeas

petition, together with a motion for a stay of execution, in the

Butts County Superior Court.          On the following day, that court

dismissed Felker's petition and denied his motion for a stay of

execution.      On November 12, 1996, Felker applied to the Georgia

Supreme Court for a stay of execution and for a certificate of

probable cause to appeal the denial of his fourth habeas petition.

On   November    14,   1996,   the   Georgia   Supreme   Court   denied   all

requested relief.

      On the afternoon of November 14, 1996, Felker filed in the

United States District Court for the Middle District of Georgia a

motion under Federal Rule of Civil Procedure 60(b)(1), (2), (3),

and (6), for relief from the January 26, 1994 judgment of that

court denying his 28 U.S.C. § 2254 petition.              He also filed a

motion for a stay of execution. The district court denied Felker's

Rule 60(b) motion on two grounds.         First, it held that the motion
was untimely under the express provisions of the rule itself and

applicable case law.     Second, the district court held that even if

the Rule 60(b) motion had been timely filed under that rule itself,

the court would still have denied it.          The court explained that the

motion   for   Rule   60(b)   relief    was    tantamount    to   a   second    or

successive petition, and Felker had failed to obtain from this

Court an authorization to file it, as required by 28 U.S.C. §

2244(b)(3)(A), as amended.          Felker applied to the district court

for a certificate permitting him to appeal, and the district court

denied that application, also.

     Felker filed a notice of appeal, and he has now filed with us

an application for a certificate of probable cause, or in the

alternative, for a certificate of appealability.1

                                       II.

     Felker's Rule 60(b) motion for relief from judgment was

properly denied by the district court, because it was due to be

treated as a second or successive habeas corpus application.                   28

U.S.C.   §   2244(b)(3)(A),    as    amended    by   the    Antiterrorism      and

Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat.

1214, requires that an applicant move in the appropriate court of

appeals for an order authorizing the district court to consider

such an application.     Felker failed to do so.       Instead, he contends


     1
      Although Felker's actual application to this Court came
only at the eleventh hour before his execution, the prior
pleadings, motions, and briefs of the parties in other state and
federal courts, and the opinions and orders of those courts, were
lodged with this Court as they were generated. Because of that,
we have been able to consider the contentions and arguments of
the parties before Felker's application was actually formally
filed with this Court.
that his Rule 60(b) motion should not be treated as a successive

petition.      We disagree.

      Although Felker argues that his Rule 60(b) motion "does not

implicate      any   considerations     of   "successive'      petitions,"    he

acknowledges decisions from other circuits "that hold to the

contrary, construing Rule 60(b) motions as essentially identical to

successive     petitions."      See    Memorandum   of   Law   in   Support   of

Petitioner's Motion for Relief from Judgment at 2 n. 2 (M.D.Ga.

Nov. 14, 1996).      Felker cites as examples of decisions contrary to

his position Clark v. Lewis, 1 F.3d 814, 825-26 (9th Cir.1993)

("authority suggests, however, that where a habeas petitioner tries

to raise new facts ... not included in prior proceedings in a Rule

60(b) motion, such motion should be treated as the equivalent of a

second petition for writ of habeas corpus");             Blair v. Armontrout,

976 F.2d 1130, 1134 (8th Cir.1992), cert. denied, 508 U.S. 916, 113
S. Ct. 2357, 124 L. Ed. 2d 265 (1993) ("a motion to remand was the

functional equivalent of a second or successive habeas corpus

petition, and that if such petition would be dismissed as abusive

of the writ, the motion to remand should also be denied");                Kyles

v. Whitley, 5 F.3d 806, 808 (5th Cir.1993) (citing an earlier order

in that case holding that petitioner's Rule 60(b) motion was due to

be denied on the ground that "a petitioner may not use a Rule 60(b)

motion to raise constitutional claims that were not included in the

original petition"), rev'd on other grounds, --- U.S. ----, 115
S. Ct. 1555, 131 L. Ed. 2d 490 (1995). Then, citing no court decision

in   support    of   his   position,    Felker   dismisses     those   contrary

decisions as representing a "questionable practice."
       What   Felker   fails    to   come   to   grips   with    is   that   the

established law of this circuit, like the decisions he acknowledges

from other circuits, forecloses his position that Rule 60(b)

motions are not constrained by successive petition rules.                    See,

e.g., Scott v. Singletary, 38 F.3d 1547, 1553 (11th Cir.1994) ("The

district court chose to construe the [Rule 60(b) ] motion as a

subsequent petition for habeas corpus and we will review the

district court's denial of relief in the same light."); Lindsey v.

Thigpen, 875 F.2d 1509, 1515 (11th Cir.1989) (stating that even if

the death row inmate's claim is meritorious "the proper posture in

which to raise that claim is a successive petition for habeas

corpus—not in a motion pursuant to Fed.R.Civ.P. 60(b)"); Booker v.

Dugger, 825 F.2d 281, 284-85 n. 7 (11th Cir.1987) ("We also note

that the requirements of federal habeas corpus, including the abuse

of the writ standard applied to successive writs, Rule 9(b), 28

U.S.C. § 2254, may properly be superimposed on this independent

action [filed under Rule 60(b) ].").         Rule 60(b) cannot be used to

circumvent restraints on successive habeas petitions.                  That was

true before the Antiterrorism and Effective Death Penalty Act was

enacted, and it is equally true, if not more so, under the new act.

See Felker, --- U.S. at ----, 116 S. Ct. at 2340 ("The Act also

codifies some of the pre-existing limits on successive petitions,

and    further   restricts     the   availability   of   relief       to   habeas

petitioners.")

        Felker also argues that his Rule 60(b) motion does not bring

into   play   the   Antiterrorism     and   Effective    Death    Penalty    Act

amendments to the habeas statute, because the underlying ruling
that he seeks to amend, the denial of his first habeas petition,

became final with the denial of rehearing on certiorari on April

15, 1996.     That was nine days before the new act went into effect

on April 24, 1996.        However, in Felker, --- U.S. ----, 116 S. Ct.
2333,   135 L. Ed. 2d 827    (1996),   the   Supreme   Court   applied   the

successive petition restrictions of the new act, which are to be

codified as amendments to § 2244(b), to Felker's attempt to file a

second habeas proceeding after the effective date of the act, even

though his first habeas petition had been filed and decided before.

Likewise,     we   hold   that    the   successive    petition     restrictions

contained in the amendments to § 2244(b) apply to Rule 60(b)

proceedings, even where those proceedings seek to amend a judgment

that became final before the effective date of the amendments.

Because Felker's Rule 60(b) proceeding was due to be treated as a

second or successive habeas corpus application, and because he

failed to move in this Court for an order authorizing the district

court to consider that application, as he was required to do by §

2244(b)(3)(A), the district court's denial of his motion was

entirely proper, and he has failed to make a substantial showing of

the denial of a constitutional right, as required by 28 U.S.C. §

2253(c)(2), as amended, before a certificate of appealability may

be issued.

                                        III.

     Alternatively, even if we treat Felker's application for a

certificate of appealability as a request that we authorize him to

file a second or successive habeas application, such a request is

due to be denied, because the claims do not fall within the §
2244(b)(2)(A) or (B) exception.

                                        A.

       All of the claims that Felker raises are Brady v. Maryland,

373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), claims, and none

of   them   "relies    on   a    new   rule    of    constitutional     law,      made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable," as required by § 2244(b)(2)(A).

Accordingly,    that    first      exception    to    the   bar    against   second

petitions raising new claims is inapplicable.

                                        B.

       The second exception is also inapplicable, because this is

not a case where "the factual predicate for the claim could not

have   been   discovered        previously    through    the   exercise      of    due

diligence," as required by § 2244(b)(2)(B)(i).                    It is undisputed

that Felker discovered what he asserts as the factual predicate for

each of his claims as a result of his filing a Georgia Open Records

Act lawsuit in May of this year.          In a November 12, 1996 order, the

Superior Court of Butts County, Georgia denied Felker's fourth

state habeas petition, which raised claims identical to those in

this proceeding.       In doing so, the court found that "[a]ll of the

claims in the present petition are based on information which

counsel obtained pursuant to the Open Records Act proceedings," and

that "[i]t is clear that counsel for Petitioner could have sought

this information prior to the first state habeas petition being

filed in 1984," because nothing prevented him from filing the Open

Records Act lawsuit twelve years ago.               Felker v. Turpin, No. 96-V-

655, at 2 (Sup.Ct. Butts County Nov. 12, 1996) (order dismissing
petition and denying stay of execution).

      Likewise, it follows that there is no reason that Felker could

not have filed the same Open Records Act lawsuit before he filed

his first federal habeas petition three years ago.          Despite having

an opportunity to do so in both his state and federal filings,

Felker has not suggested any reason why such a lawsuit would not

have been just as available before he filed his first habeas

petition as it was after he had unsuccessfully litigated that

petition.

                                    C.

       Because Felker has failed to satisfy the first prong of §

2244(b)(2)(B), we need not consider the second prong of that

provision.    However, for the sake of completeness, we point out

that even if Felker could satisfy the subdivision (i) provision, he

still could not satisfy the subdivision (ii) provision, which

requires that "the facts underlying the claim, if proven and viewed

in light of the evidence as a whole, would be sufficient to

establish    by   clear   and   convincing   evidence      that,    but   for

constitutional error, no reasonable factfinder would have found the

applicant guilty of the underlying offense," § 2244(b)(2)(B)(ii).

      The Brady claims Felker seeks to get over the second petition

bar   in   this   proceeding    involve   three   pieces    of     previously

undisclosed evidence turned up by his Open Records Act lawsuit.

The first is a partial transcript of an interview of Katherine Gray

by law enforcement officers.      Some background facts about Ms. Gray

and a discussion of Felker's first habeas petition Brady claim

involving her are contained in Felker v. Thomas, 52 F.3d at 909-11,
as extended, 62 F.3d at 343.      Ms. Gray did not testify at trial,

and we have previously held that if she had, she would have done

Felker at least as much harm as good.     The reason is that she would

have placed Felker with the victim, Joy Ludlam, even closer to the

date of her death and in direct contradiction to Felker's own sworn

testimony.   Id.

     Ms. Gray was first interviewed by law enforcement officers on

December 11, 1981, and at that time she picked out of a photo

spread a photograph of the man she said she had seen with the

victim, Joy Ludlam.    The photograph she picked out was of Felker,

or at least that is what law enforcement officers told her shortly

after that first photo spread, which came just days after the

events she had witnessed.     See 52 F.3d at 910 n. 2;     Deposition of

Katherine Gray 6, 9, 30-31, 33-34 (February 13, 1985). The partial

transcript in question "if proven," see § 2244(b)(2)(B)(ii), would

merely   establish   what   happened   when   law   enforcement   officers

re-interviewed Ms. Gray sometime after September 15, 1982.2          While

they were questioning her, Ms. Gray tried to get the officers to

tell her if the picture she had picked out of the photo spread as

     2
      The partial transcript is undated. However, in it the
officers refer to Ms. Gray's having talked to some officers "last
year shortly after this case" arose, which would have been in
November or December of 1981. Ms. Gray had in fact talked to
officers and viewed a photo spread on December 11, 1981. See
Felker v. Thomas, 52 F.3d at 910 n. 2. For that to be "last year"
the partially transcribed interview would have had to have taken
place sometime in 1982. Moreover, the transcript discusses Ms.
Gray's having talked with Fred Hasty, who was Felker's trial
counsel. We know from Mr. Hasty's testimony in the state habeas
proceeding that he first talked with Ms. Gray on September 15,
1982. Therefore, the partial transcript is of an interview that
took place sometime after September 15, 1982. It is also likely
that the partially transcribed interview occurred before the
trial, which began in January of 1983.
the man who had been with the victim shortly before the crime was

Felker.      The officers did not tell her.    The relevant part of the

exchange is as follows:

Q: This guy that was with 'em, would you say that he's my height or
     taller than I am

A: I think he was a little taller than you, he had on boots

Q:   A    little bit taller, I'd like for you to look at these
         photographs and see if you see anybody that looks like him

A: This looks something like him ... but his beard, this was cut
     down, you know, like he had come from a barber shop

Q: Trimmed down? okay

A: I picked the wrong guy, didn't I

Q: Well, we don't know.      How long do you reckon they were in the
     store?

A: (inaudible) less than 45 minutes, not more than 45.

Partially Transcribed Interview with Katherine Gray 4 (undated).

Felker extrapolates from that one question, "I picked the wrong

guy, didn't I" the conclusion that Ms. Gray actually did identify

someone other than Felker as the man she had seen with the victim.

That conclusion simply does not follow.            The law enforcement

officer questioning her did not acknowledge that she had picked out

anyone other than Felker at that second photo spread, and there is

no evidence that she did.

         Moreover, it must be remembered that because Ms. Gray did not

testify as a witness for the prosecution at the trial, we are not

talking     about   impeachment.   To   the   extent   that   the   partial

transcript might cast any doubt upon Ms. Gray's credibility as a

witness, it is irrelevant, because she was not a witness. Instead,

Felker's Brady claim rests upon the theory that had he been aware
of the partial transcript at the time of trial, he could have

called Ms. Gray to testify that she had seen the victim in the

company of a man other than Felker shortly before the victim was

killed.     The problem with that, of course, is that Felker has not

established that she would have so testified.               Even if she had, her

testimony would have been thoroughly impeached and discredited by

the fact that just days after the events in question, she had

selected out of a photo spread a picture of Felker as the man whom

she   had   seen   with   the     victim.         The   partial   transcript,    if

authenticated      and   proven    to   be   an    accurate   recounting   of    an

interview and second photo lineup session that took place at least

nine months later, when "viewed in light of the evidence as a

whole, would [not] be sufficient to establish by a clear and

convincing evidence that ... no reasonable factfinder would have

found     the   applicant    guilty     of    the       underlying   offense,"    §

2244(b)(2)(B)(ii).

      The second piece of new evidence that Felker discovered as a

result of his Open Records Act lawsuit is a transcript of a January

22, 1982 jailhouse interview of Felker by an officer named Enckler.

This transcript is relevant, Felker says, not to anything Officer

Enckler testified to at trial, but instead to the testimony of

another witness, Officer Upshaw.             At trial, Upshaw testified that

when he had questioned Felker on the night of November 25, 1981,

Felker had told him that on November 24, 1981, the victim had

called in sick to her work place from Felker's house.

      At trial, the defense tried to get Officer Upshaw's testimony

about that admission by Felker excluded as the unreliable product
of an hypnosis session that Upshaw had undergone on January 21,

1982.    The trial court overruled defense objections after finding

that Upshaw had an independent recollection of Felker having made

that statement to him.       So what does all of this have to do with

the previously undisclosed transcript of Officer Enckler's January

22, 1982 interview of Felker?       Everything, argues Felker, because

the transcript shows that Enckler questioned Felker about making

that statement to Upshaw. That otherwise unremarkable fact is made

remarkable, Felker contends, because it happened just one day after

Upshaw's hypnosis session.        From that chronology, Felker leaps to

the conclusion that Officer Upshaw must not have remembered Felker

making     the   statement   to   him   until   Upshaw   was   hypnotized.

Therefore, Upshaw's testimony about the statement was a product of

hypnosis and should have been excluded.

     In rejecting this specific Brady claim, the Superior Court of

Butts County pointed out that, because Felker was the one being

interviewed by Officer Enckler, he can hardly claim that the

questions he was asked were suppressed from him by the state.          At

all relevant times, Felker knew what Enckler had asked him and

when.     Felker v. Turpin, No. 96-V-655, at 3 (Sup.Ct. Butts County

Nov. 12, 1996).

        Putting that problem with Felker's theory to the side, it is

readily apparent that there are two other glaring problems with it.

First, his whole theory is based on the premise that because

Officer Enckler asked Felker questions about his statement to

Officer Upshaw just one day after Upshaw had been hypnotized, that

proves Upshaw must not have remembered Felker making the statement
until Upshaw underwent hypnosis.          That conclusion simply does not

follow.    Another critical problem with Felker's theory about this

evidence is that even if Upshaw's testimony about the statement had

been excluded, the evidence against Felker still would have been

more than sufficient to convict.          Certainly, we cannot say of the

transcript of Officer Enckler's interview of Felker that, "if

proven and viewed in light of the evidence as a whole, [it] would

be sufficient to establish by clear and convincing evidence that,

but for constitutional error, no reasonable factfinder would have

found     the   applicant   guilty   of    the   underlying    offense,"     §

2244(b)(2)(B)(ii).

     The third piece of evidence turned up by Felker's Open Records

Act lawsuit is a purported "confession" by another prison inmate,

whom Felker says has a prior conviction for rape.             This document,

which is dated January 22, 1988, or five years after the trial,

purports to be handwritten "by John Harrison for Chaplain Elliott

Lyons" and bears the signature of Daniel Thomas Sylvester.                 The

document says that Joy Ludlam, who is described as having worked as

either a security guard or clerk at the Warner Robbins Holiday Inn,

asked "Danny Sylvester" to tie her to the bed and kiss her, but

that he got carried away and raped her.          After that, according to

the "confession," Ms. Ludlam said: "It's knife time," and that she

was a "sacrificial lamb of God." So, according to the "confession,"

Sylvester then choked her and after she passed out, he cut her with

a knife and used the knife to mutilate her in the anal and vaginal

area.     For reasons the document does not reveal, all of this is

said to have taken place at Felker's house, or at his parents'
house.    No explanation is given about how Sylvester gained access

to either of those two places.

     This so-called "confession" is patently unreliable on its

face.    Ms. Ludlam worked as a cocktail waitress, not as a security

guard or clerk;    she was strangled to death, not stabbed;   and her

body was not sexually mutilated with a knife.    Furthermore, there

is no indication that she would have asked anyone to tie her up and

kill her, but there is undisputed evidence that Felker had a

proclivity for engaging in bondage and sadistic sexual practices.

Felker v. Thomas, 52 F.3d 907, 908 (11th Cir.), extended on denial

of rehearing, 62 F.3d 342 (11th Cir.1995), cert. denied, --- U.S.

----, 116 S. Ct. 956, 133 L. Ed. 2d 879 (1996);    Felker v. State, 252
Ga. 351, 364-65, 314 S.E.2d 621, 635-36, cert. denied, 469 U.S.
873, 105 S. Ct. 229, 83 L. Ed. 2d 158 (1984).

     Section 2244(b)(2)(B)(ii) requires as an initial matter that

the facts asserted state a claim of constitutional error.     Because

the alleged confession in this case did not exist until five years

after the trial, the state cannot be charged with a Brady violation

for failing to disclose it at trial.         At most, a post-trial

confession from another person would be relevant to a Herrera v.

Collins, 506 U.S. 390, 113 S. Ct. 853, 122 L. Ed. 2d 203 (1993), claim

of actual innocence, and Felker has not attempted to make a Herrera

claim in this case.     Therefore, Felker has failed to satisfy §

2244(b)(2)(B)(ii) for that reason. In addition, even if there were

a constitutional violation which could be used as a vehicle for

gaining consideration of the purported confession document, there

is simply no way that that document, with all of its discrepancies,
would have prevented any reasonable factfinder from finding Felker

guilty of the crimes for which he was convicted.

     We have also considered Felker's three Brady claims jointly,

as well as separately, and we have considered the new evidence

those claims rely upon along with all of the new evidence his

earlier Brady claims relied upon. After doing so, we are convinced

that, "the facts underlying the claim, if proven and viewed in

light of the evidence as a whole, would [not] be sufficient to

establish   by   clear   and    convincing      evidence   that,   but   for

constitutional error, no reasonable factfinder would have found the

applicant guilty of the underlying offense," § 2244(b)(2)(B)(ii).

Therefore, even if Felker could not have discovered the factual

predicates for the claims "previously through the exercise of due

diligence," § 2244(b)(2)(B)(i), he would still not be entitled to

authorization to file a second habeas petition containing the

claims.

                               IV. CONCLUSION

     Felker's application for a certificate of appealability, taken

as such, and also construed as an application, pursuant to 28

U.S.C. § 2244(b)(3), as amended, for an order authorizing the

district court to consider his Fed.R.Civ.P. 60(b) motion as a

second or successive petition for habeas corpus relief, is denied.